Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                  Remarks
 This Office Action fully acknowledges Applicant’s remarks filed on November 3rd, 2021.  Claims 1-9 are pending.  Claim 9 is withdrawn from consideration.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mehra et al. (2021/0199650).

With regard to claim 3, Mehra et al. teach that their blades include a plurality of troughs (i.e., channels with an immobilized capture ligand and a conjugate contained therein [0010].  Mehra et al. is interpreted as being capable of having one of its blades left unfilled as used as a blank.
With regard to claim 5, Mehra et al. teach that their ring is capable of being attached to any conventional centrifuge [0055] via variously known attachments [0013] (i.e. socket).
With regard to claim 7 and its intended use recitations Mehra et al. teach the use of their device with various biological samples as claimed [0057].



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mehra et al. (2021/0199650).
Mehra’s teachings can be seen above and further include the capability of arranging each spoke with varying pH values of reagents[0024][0034].
Mehra et al does not expressly teach arranging the pH values in order from small to large, then small circularly around the spokes.
It would have been obvious to a person of skill in the art at the time the invention was made to have placed the various pH values from smallest to largest and then to smallest again as such an order would allow the user to more quickly glean the results based on the known order and is considered an optimization step well known in the art.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)


Claims 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mehra et al. (2021/0199650) in view of Blatt et al. (2005/0249633) or Lee (6514769).
Mehra et al. does not teach the exact spacing/sizing of their device’s components.
Blatt et al, Lee et al. and others in the art teach the well known and optimizable sizing for lateral flow assays in the art. 
As the operating efficiency and cost of construction of the blades are variables that can be modified, among others, the precise length and spacing would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed sizing and spacing requirements cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the size and spacing of the blades, their multilayered structure as noted in Mehra, Blatt and Lee as is claimed in order to affect the rate at which a sample can pass through the blades leading to a result, as well as to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)). It has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).  


Response to Arguments
Applicant's arguments filed November 3rd, 2021 have been fully considered but they are not persuasive. 
With regards to claims 1, 3, 5, and 7 rejected under 35 USC 102a1 as being anticipated by Mehra, Applicant traverses the rejection.
Applicant asserts that the center ring of the instant invention is a hollowed bayonet, which is used to connect with the rotating shaft of the motor, so that the motor drives the disc to rotate, while the ring of Mehar includes a sample port in the middle of the ring used to store test samples and so that driven by centrifugal force, the test samples flow to the corresponding antigen or antibody binding area.
Examiner asserts that as the claims are drawn to a device, Applicant needs to provide persuasive arguments toward a structural difference(s) between the claimed structural element and that of the prior art.
Herein, Applicant’s arguments fail to provide a structural distinction between the claimed ring structure and that of the prior art.  Furthermore, Examiner notes that Applicant’s arguments toward the cited differences in intended use are not persuasive as discussions and recitations to intended uses are not afforded patentable weight.  Additionally, the remarks with respect to purported differences in operation are not persuasive as the claims are drawn to a device, wherein no such operations (i.e. method steps) are required.
Herein, the prior art of Mehra provides to disclose a commensurately structure ring structure, as Mehra discloses a ring coupled with the blades and a center of the ring is formed a slot (as given by the port).

With regard to the “inter-blade structure,” Applicant asserts that in the instant invention there is no direct contact between the blades and a certain distance is maintained to realize the isolation of the detection reagent blocks between the blades.
Herein, Examiner asserts that Applicant’s arguments are not commensurate in scope with the claims as the claims do not preclude direct contact between the claims.  Examiner further notes that figure 1 of Mehra shows five spaced apart blades.

With regard to the “blade structure,” Applicant asserts that the blade of the instant invention does not contain channels and sets multiple test items, wherein the test items are not limited to immunoassay items.  Applicant further asserts that the reagent blocks of the multiple items are kept at a certain distance to realize the isolation of the test reagent blocks.
Examiner asserts that Applicant’s arguments are not commensurate in scope, wherein the claims do not preclude channels.  Further, as discussed above, Mehra provides commensurately structured “reagent blocks” in as much as claimed, wherein such reagent blocks are capable of being any of these options within the device (see pars. [0022,0024,0037,0051].
Herein, Applicant has failed to persuasively provide arguments toward a structural distinction between the claims and that of the prior art.
	By this, claims 1, 3, 5, and 7 are maintained rejected under 35 USC 102a1 as being anticipated by Mehar.



	Applicant asserts that Blatt is silent regarding blade configurations as recited in claim 4.
	Applicant asserts that Lee provides different structure, usage, purpose and effects.  Applicant asserts that in Lee different test strips are inserted into a dipstick or housing so that there are no intervals between the different test strips so as to avoid pollution between the different test strips.
	Applicant asserts that the instant invention provides that intervals are set between different blades of the same test disc and between different test items on the same blade so as to avoid cross-contamination between different test strips, and furthermore, multiple detection indicators are used to detect the same sample in the same time period.

	Herein, Examiner asserts that Applicant has failed to provide persuasive arguments or evidence that is convincing and presented to the reason for modification provided on the record by the Examiner.
As discussed above, Blatt et al, Lee et al. and others in the art teach the well known and optimizable sizing for lateral flow assays in the art. 
As the operating efficiency and cost of construction of the blades are variables that can be modified, among others, the precise length and spacing would have been considered a result effective variable by one having ordinary skill in the art at the time 
Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the size and spacing of the blades, their multilayered structure as noted in Mehra, Blatt and Lee as is claimed in order to affect the rate at which a sample can pass through the blades leading to a result, as well as to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)). 
It has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).  
Applicant has failed to provide arguments to the above obvious routine engineering for optimizing the sizing as claimed, and Applicant has failed to show unexpected results or a criticality to the claimed dimensions and sizing.
By this, claims 2, 4, 6, and 8 are maintained rejected under 35 USC 103 as discussed above and in the body of the action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NEIL N TURK/Primary Examiner, Art Unit 1798